In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from an order granting a motion to set aside, as inadequate, a verdict of $1,500 for personal injuries and $500 for medical expenses and loss of services, and granting a new trial unless within a specified time a stipulation he filed increasing such verdict to $9,000 and $1,000, respectively. Order unanimously affirmed, with costs. No opinion.
Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.